DISMISS and Opinion Filed July 29, 2013




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00636-CV

                        IN THE INTEREST OF G. C. H., A CHILD

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-1368

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is appellant’s July 15, 2013 unopposed motion to dismiss the appeal.

Appellant has informed the Court that the parties have settled their differences. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David L. Bridges
                                                  DAVID L. BRIDGES
130636F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF G. C. H., A CHILD               On Appeal from the 15th Judicial District
                                                   Court, Grayson County, Texas.
No. 05-13-00636-CV                                 Trial Court Cause No. FA-12-1368.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Moseley and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered July 29, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–